DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 01/07/2022 has been entered into this application.

Response to Arguments

3.	Applicant's argument, filed on 01/07/2022, with respect to claims 23-58 under double patenting have been fully considered and they are persuasive. The rejection is withdrawn.

Allowable Subject Matter

4.	Claims 23-58 are allowed subject to the Terminal Disclaimer filed on 01/07/2022.

Reason for Allowance

5.	The following is a statement of reasons for the indication of allowable subject matter:

6. 	As to claims 23 and 52, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “a virtual sensor that is (i) configured to determine a value of radiation external to the building by using values of radiation measured by physical sensors disposed at locations adjacent to and/or on the building, which value of radiation determined by the virtual sensor is at another location different from the locations of the physical sensors, and (ii) configured for utilization in controlling the one or more components of the building” along with all other limitations of claims 23 and 52.

7.	As to claim 36, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “determining a value of radiation external to the building by using values of radiation measured by physical sensors disposed at locations adjacent to and/or on the building, which value of radiation determined is at another location different from the locations of the physical sensors; and using the value of radiation determined to control the one or more components of the building” along with all other limitations of claim 36. 

8.	Litchfield (US 2007/0145252 A1) teaches a physical sensor but fails to teach the claimed limitations but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886